Title: To Thomas Jefferson from John Lithgow, 20 January 1803
From: Lithgow, John
To: Jefferson, Thomas


          
            Sir
            Philada Jany. 20th 1803
          
          although you never Subscribed for the “Temple of Reason” we thought proper to send it forward to you for about 2. years. the Second Vol. is nearly complete and we intend at that period to decline it—
          We have no claim upon you, & never intended to make any: but as we shall be considerable losers by the undertaking and are determined to fullfil our obligations that the Christians may have nothing wherewith to reproach us, we beg leave to let you know how the two Vols. may be paid for which is 6. Dol. if you think them worth viz To Henry Voigt—Coiner of the Mint 
          I am with due respect, yr ms. obt. Servt.
          
            J Lithgow
            for the proprietors of the Temple of Reason
          
          
            
   
   RC (DLC); endorsed by TJ as received 24 Jan. and so recorded in SJL.


          
          
            
   
   A former Scottish loom builder who was associated with an unsuccessful manufacturing venture in the 1790s, John Lithgow (d. 1834?) wrote anonymously or pseudonymously for several publications. He claimed authorship of The Collected Wisdom of Ages, the Most Stupendous Fabric of Human Invention, the English Constitution, written as “Timothy Telltruth” and published in Philadelphia in 1799. A serialized utopian tract, Equality—A Political Romance, published in 1802, and An Essay on the Manufacturing Interest of the United States, published in Philadelphia in 1804, are also attributed to him (Sowerby,E. Millicent Sowerby, comp., Catalogue of the Library of Thomas Jefferson, Washington, D.C., 1952-59, 5 vols. No. 3309; PMHBPennsylvania Magazine of History and Biography, 1877-, 106 [1982], 344, 346, 361–2; Baltimore Gazette and Daily Advertiser, 1 Oct. 1834; Lithgow to TJ, 24 Dec. 1804). For Lithgow’s background, see Vol. 37:318n.


            
   
   temple of reason: according to his financial records, on 16 Feb. TJ had George Logan pay Henry Voigt $6 for the two volumes of the weekly deistic publication. The final issue of the newspaper was apparently that of 19 Feb. 1803 (MBJames A. Bear, Jr., and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767-1826, Princeton, 1997, The Papers of Thomas Jefferson, Second Series, 2:1092; Brigham, American NewspapersClarence S. Brigham, History and Bibliography of American Newspapers, 1690-1820, Worcester, Mass., 1947, 2 vols., 2:953–4). 


          
        